Citation Nr: 0423731	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  02-12 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for vasomotor or 
allergic rhinitis and adenoid hypertrophy, currently 
evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for chronic low-grade 
Achilles tendonitis, right foot, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased rating for chronic low-grade 
Achilles tendonitis, left foot, currently evaluated as 10 
percent disabling.

4.  Entitlement to service connection for residuals of a left 
leg fracture and degenerative arthritis of the knees, to 
include as secondary to chronic low-grade Achilles 
tendonitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Pitts, Counsel


INTRODUCTION

The veteran served on active duty from February 1979 to 
September 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
St. Louis, Missouri.

The Board has re-stated the service connection issue that the 
RO adjudicated in the July 2001 rating decision.  The RO 
characterized the issue as one concerning service connection 
for a "bilateral leg condition."  However, in her February 
2000 statement of claim, the veteran made it clear that she 
sought service connection specifically for residuals of a 
broken left leg secondary to her Achilles tendonitis of the 
right foot.  

Current VA medical records show that she both broke her left 
fibula in January 2000 and also suffers from degenerative 
arthritis of the right and left knees.  On the basis of the 
veteran's claim document and the VA medical records 
contemporaneous with the claim, the Board has concluded that 
the claim is, as stated on the title page above, one of 
entitlement to service connection for the residuals of a left 
leg fracture and degenerative arthritis of the knees, to 
include as secondary to chronic low-grade Achilles 
tendonitis.  See Robinette v. Brown, 8 Vet. App. 69, 76 
(1995) (claim documents must be read in a liberal manner so 
as to identify and carry out the required adjudication of all 
claims that are reasonably raised by the evidence of record 
whether or not formally claimed in a VA application).  Re-
stating the claim in specific terms, as the Board has done, 
favors the veteran.  


In a February 1998 rating decision, the RO denied a claim of 
entitlement to service connection for a "bilateral leg 
condition."  The veteran did not perfect an appeal of that 
rating decision.  Thus, if the current service connection 
claim were construed as the same claim, involving the same 
disability or disabilities, as the one that was denied in 
February 1998, the veteran would be obliged as a condition 
precedent to adjudication of her current claim to come 
forward with new and material evidence sufficient to reopen 
the claim that was the subject of a prior and final denial.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.165(a) (2003).  

However, the record reflects that the claim denied in 
February 1998 did not concern the fracture of the left leg 
that occurred in January 2000 or degenerative arthritis of 
the knees.  When the claim or application is based on a 
diagnosis not considered in a previous adjudication, it is a 
new and separate claim and may be pursued without more.  
Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996); cf. 
Ashford v. Brown, 10 Vet. App. 120, 123 (1997).

The Board has noted that in June 2002, the veteran, through 
her representative, submitted VA Form 21-8678, Application 
for Annual Clothing Allowance, that was based on the 
contention that she used a cane and brace for a bilateral 
knee condition.  It does not appear that this claim has been 
adjudicated.  The RO should take appropriate action on the 
matter while the case is in remand status.  Godfrey v. Brown, 
7 Vet. App. 398 (1995).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This matter must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  

The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 
7112).

The claims are remanded for completion of action required by 
the Veterans Claims Assistance Act of 2000.

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified, as amended, at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002)) 
(the VCAA), enacted and effective November 9, 2000, applies 
to all claims for VA benefits filed on or after its date of 
enactment or filed before, and not final as of, its date of 
enactment.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions).

Regulations implementing the VCAA are, except for specific 
provisions concerning the reopening of previously denied 
claims with new and material evidence, effective from the 
date of the statute's enactment.  See 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  Without providing any rights over 
and above those established in the VCAA, the regulations 
define with additional specificity the duties set out there.  
Id.

The claims presented on this appeal were pending before VA on 
the date of the VCAA's enactment and therefore are subject to 
this new law.

Notice

The VCAA requires VA to provide claimants with certain notice 
concerning evidence that VA has determined is needed to 
substantiate their claims.  The notice furnished by VA must 
inform the claimant, and the claimant's representative, if 
any, of any information and of any medical and lay evidence 
that VA determines is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  
The notice must explain which evidence the claimant is 
finally responsible for obtaining and which evidence VA will 
attempt to obtain on the claimant's behalf.  Id.  The notice 
must request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. § 38 C.F.R. § 3.159(b)(1).  

The notice must be furnished upon receipt of a complete or 
substantially complete application for benefits.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).

Under the VCAA, the claimant has one year from the date the 
notice is sent in which to submit information or evidence 
that VA has identified.  38 U.S.C.A. § 5103(b).  

The implementing regulation states that if a claimant has not 
responded to a notice requesting information or evidence 
within 30 days of the date of the notice, VA may decide the 
claim prior to the expiration of the one-year period on the 
basis of the evidence of record but must readjudicate the 
claim if the claimant later provides the information or 
evidence within the one-year period.  38 C.F.R. 
§ 3.159(b)(1).  

A recent amendment of section 5103 provided that VA may make 
a decision on the claim before the one-year period has 
expired without vitiating the notice.  38 U.S.C.A. § 5103(b), 
as amended by Veterans Benefits Act of 2003, P.L. 108-183, 
Section 701(b), 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § 5103).  This amendment is by its 
terms retroactive to the November 9, 2000 date of enactment 
of the VCAA.  38 U.S.C.A. § 5103(b), as amended by Veterans 
Benefits Act of 2003, P.L. 108-183, Section 701(c), 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. 
§ 5103).  

In the case at hand, the RO did not provide the veteran with 
the notice required by section 5103 of the VCAA before 
adjudicating the claims.  The Board cannot conclude in the 
case of any of the claims that the record demonstrates that 
there would have been no evidence that the veteran could have 
identified that would have strengthened the claim and that 
therefore, the RO's failure to provide that notice was 
harmless error.  Id.

Therefore, each of the claims is remanded so that the RO may 
provide the veteran with the notice required by section 5103 
of the VCAA.

Concerning the claim of entitlement to an increased rating 
for vasomotor or allergic rhinitis and adenoid hypertrophy 
(hereinafter, rhinitis disability), the Board takes this 
opportunity to make the following observations.  

The veteran submitted an informal written request for an 
increased rating in November 1999.  At that time, there was 
on file no other pending claim requesting an increased rating 
of the rhinitis disability.  By November 1999, the diagnostic 
code under which the disability had been rated had been 
revised as part of the revision of the part of the rating 
schedule having to do with disabilities of the respiratory 
system.  These revisions were effective as of October 7, 
1996.  See 61 Fed. Reg. 46, 720-46, 728 (September 5, 1996).  

Before the revisions and the later filing of the informal 
claim, the veteran's rhinitis disability had been rated under 
Diagnostic Code 6501 as 30 percent disabling, but this 
provision authorized one higher rating, 50 percent.  See 
38 C.F.R. § 4.97, Diagnostic Code 6501 (1996).  

As part of the revision of the rating schedule effective from 
October 7, 1996, however, and in its current form, the 
diagnostic code applying to the veteran's rhinitis 
disability, that concerning allergic or vasomotor rhinitis, 
is one under which 30 percent is the maximum authorized 
rating.  See 38 C.F.R. § 4.97, Diagnostic Code 6522 (2003).  

Nevertheless, the veteran's current claim may no longer be 
rated under the former rating provision applying to it, 
former Diagnostic Code 6501.  A claim seeking an increased 
disability rating is a new claim.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-32 (1992).  

The rules governing the assignment of effective dates of 
grants of increased ratings depend on the date of the 
increased rating claim.  


Under those rules, the earliest possible effective date of 
any increased rating that could be granted pursuant to this 
claim is one year before the November 4, 1999 date of VA's 
receipt of the informal claim, or November 4, 1998.  See 
38 C.F.R. § 3.400(o)(2) (2003) (the effective date of an 
increased rating is the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within 1 year from such 
date[;] otherwise, date of receipt of claim); see also 
38 C.F.R. § 3.157(b) (1) (2003) (the date of VA medical 
records concerning examination, treatment, or hospital 
admission may establish the date of receipt of a claim for an 
increased rating when a claim specifying the benefit sought 
is received within one year from the date of such 
examination, treatment, or hospital admission denoted by the 
record); and see Harper v. Brown, 10 Vet. App. 125 (1997) (if 
the increase occurred more than one year prior to the claim, 
the increase is effective the date of claim; if the increase 
occurred after the date of claim, the effective date is the 
date of increase).  

Because the revisions of the section of the rating schedule 
concerning respiratory disabilities are effective as of 
October 7, 1996, they govern adjudication of the current 
increased rating claim.

However, and even assuming that the veteran's rhinitis 
disability could not be evaluated under a provision of the 
current rating schedule other than Diagnostic Code 6522 in 
order to allow consideration of an increased schedular 
rating, it is not the case that a greater rating for that 
disability is unavailable as a matter of law.  

Were that so, the RO's failure to provide the veteran with 
notice under section 5103 of the VCAA concerning this claim 
would be harmless error.  

However, the Board notes that in both the July 2001 rating 
decision and the statement of the case that it issued in July 
2002, the RO cited the regulation, 38 C.F.R. § 3.321(b)(1), 
authorizing extra-schedular evaluations, which provides:  

"To accord justice ... to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability of disabilities."  38 C.F.R. 
§ 3.321(b)(1) (2003).  

Referral for extra-schedular evaluation, however, is based on 
a finding that the disability in concern presents "such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  The 
CAVC has held that the question of entitlement to an extra-
schedular rating is a component of a claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).

The question of entitlement to an extra-schedular evaluation 
is a component of the claims for increased ratings presented 
on this appeal and is particularly relevant to the claim 
concerning the evaluation of the veteran's rhinitis 
disability.  Therefore, the notice or notices issued to the 
veteran on remand under section 5103 of the VCAA must include 
discussion of the evidence that would be needed to warrant 
referral of an increased rating claim for extra-schedular 
evaluation.

Duty to Assist

The VCAA requires also VA to assist claimants with the 
development of evidence that VA has determined is necessary 
to substantiate the claim.  

Under the VCAA, VA has a duty to assist a claimant with 
obtaining medical and other records evidence.  38 U.S.C.A. 
§ 5103(A)(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  

Under the VCAA, VA also has a duty to afford the claimant a 
medical examination or secure a medical opinion when such is 
necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103(A); see also 38 C.F.R. § 3.159(c)(4).  

The record reveals that the RO received or obtained numerous 
VA and private medical records that are relevant to the 
claims that are presented on this appeal.  The record also 
shows that the RO obtained VA medical examinations concerning 
the disabilities that are the subjects of these claims.  
However, in certain instances, the reports concerning those 
examinations do not contain all of the findings needed to 
resolve the claims nor are those findings supplied by other 
medical reports or records that are on file and relevant to 
the claims.  

The claims of entitlement to increased ratings for Achilles 
tendonitis of the right foot and Achilles tendonitis of the 
left foot, respectively, were developed through a VA 
examination of the joints that took place in June 2002.  
However, the report concerning this examination does not 
consider what appears to be a central feature of these 
disabilities, foot and ankle pain and weakness, and the 
effect of this pain and weakness on the functioning of the 
feet and ankles.  

Indeed, the June 2002 VA examination report and other 
evidence, medical and lay, on file reflect that the veteran 
wears extra-depth shoes and employ other orthotics on account 
of her disabilities of the feet.  Disability evaluations 
require consideration of the effect of pain, weakness, 
fatigability, and incoordination on functional abilities.  
See 38 C.F.R. §§ 4.10, 4.40, 4.45 (2003).  VA regulations 
provide that functional loss must be considered in evaluating 
disabilities on the basis of limitation of motion.  38 C.F.R. 
§§ 4.10, 4.40, 4.45 (2003).  

VA adjudicators must consider whether a schedular disability 
rating based on limitation of motion may be augmented under 
38 C.F.R. § 4.40, concerning functional loss due to pain, and 
38 C.F.R. § 4.45, concerning functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991); Deluca 
v. Brown, 8 Vet. App. 202 (1995).  Because the VA examination 
report concerning the veteran's disabilities of the feet as 
manifested during the evaluation period pertinent to the 
increased rating claims contains no findings that would aid 
VA adjudicators in applying these legal standards to the 
claim, there is a need for a supplemental examination report 
stating the results of additional examination.  


The claim of entitlement to service connection for residuals 
of a left leg fracture and degenerative arthritis of the 
knees, to include as secondary to chronic low-grade Achilles 
tendonitis was developed through the same VA examination of 
the joints that took place in June 2002.  The examination 
report considered whether those impairments were proximately 
due to the veteran's Achilles tendonitis of the feet and 
stated the examiner's opinion that they were not.  

The veteran has maintained that she fell and broke her left 
leg because of instability of her right foot and ankle caused 
by the Achilles tendonitis.  However, the June 2002 
examination report did not consider whether arthritis of the 
knees was etiologically related to an injury or disease that 
the veteran encountered during service.  Nor, in this regard, 
did the June 2002 VA examination report comment upon whether 
it appeared that the veteran had manifested arthritis of the 
knees within one year after her separation from service.  See 
38 C.F.R. §§ 3.307, 3.309 (2003).  Rather, the June 2002 VA 
examination report considered whether either of the 
impairments in concern was service related only in terms of 
whether they were secondary to the veteran's Achilles 
tendonitis of the feet.  

As such, the June 2002 examination report is incomplete.  See 
Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000) (VA 
must consider claim under all theories reasonably relevant 
thereto).  A supplemental VA examination is needed to address 
in a supplemental examination report whether the veteran's 
current arthritis of the knees that is related a disease or 
injury that she sustained during service, including any such 
arthritis manifested within the one-year period following 
separation from service.  38 U.S.C.A. § 5103A(d)(2); 38 
C.F.R. § 3.159(c)(4)(i).  

The supplemental VA examination requested here should be 
performed only after RO has made all appropriate efforts to 
associate with the claims file all outstanding VA medical 
records pertinent to the claim.  See Green v. Derwinski, 1 
Vet. App. 121, 124 (1991); 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(1)-(3). 


Accordingly, this case is REMANDED for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate her 
claims, including evidence that could 
entitle her to an extra-schedular 
evaluation of her rhinitis disability, 
her Achilles tendonitis of the right 
foot, and/or her Achilles tendonitis of 
the left foot under 38 C.F.R. 
§ 3.321(b)(1), evidence of entitlement to 
the presumption that arthritis of the 
knees was incurred in service that is 
afforded by 38 C.F.R. §§ 3.307 and 3.309, 
and evidence of effect of pain, weakness, 
fatigability, and incoordination of the 
feet and ankles on their functional 
abilities; should inform her whether he 
or VA bears the burden of producing or 
obtaining that evidence or information; 
should ask her to submit to the RO all 
relevant evidence in his possession; and 
should apprise her of the appropriate 
time limitation within which to submit 
any evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

A copy of the notice must be sent to the 
veteran's representative.

3.  The VBA AMC should make efforts to 
secure, or to assist the veteran in 
securing in the case of private records, 
all records identified by him in response 
to the notice requested in Paragraph 2, 
above.

The VBA AMC should document in the claims 
file the action that it took to obtain 
this evidence and should provide 
appropriate notice to the veteran and his 
representative concerning records that 
could not be obtained.

All identified private treatment records 
should be requested directly from the 
healthcare providers.
Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  
All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  Thereafter, the VBA AMC should 
schedule the veteran for a supplemental 
VA orthopedic examination by an 
orthopedic surgeon or other available 
appropriate medical specialist including 
on a fee basis if necessary, as described 
below.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  

The examiner must annotate the 
examination report(s) that the claims 
file was in fact made available for 
review in conjunction with the 
examination(s).  Any further indicated 
special studies must be conducted.  

The examiner must review all 
documentation in the claims file 
pertinent to the service-connected 
disabilities, to include any new medical 
records, employment records, or other 
evidence obtained as a result of the 
directives in this Remand.  

All diagnostic studies and tests thought 
necessary by the examiner should be 
performed.

(A)  Concerning the veteran's Achilles 
tendonitis of the right foot and the left 
foot, respectively, the supplemental 
examination report should 

(i)  state whether the condition is 
manifested by limitation of motion.  (The 
examiner should measure and report in 
degrees all ranges of motion of each ankle 
and should identify in degrees any point 
after which the motion in concern appears 
to be achieved only with pain.);

(ii)  state whether it appears that as a 
result of pain, weakened movement, 
incoordination, and/or excess fatigability 
with use of the foot and ankle, the 
veteran has suffered loss of function of 
that part.  If feasible, express this 
determination in terms of the degree of 
additional range-of-motion loss 
attributable to the factors at work;

(iii)  state whether the foot and ankle 
condition is manifested by ligament 
instability and, if so, the extent 
thereof;


(iv)  provide an opinion as to whether the 
foot and ankle disability is "slight," 
"moderate," or "severe";

Findings should be stated separately for 
the left and right sides.

(B)  Concerning the veteran's residuals 
of a left leg fracture and degenerative 
arthritis of the knees, respectively, the 
supplemental examination report should 
state whether it is at least as likely as 
not (50 percent likelihood or better) 
that veteran's current arthritis of the 
knees is related a disease or injury that 
she sustained during service, including 
any such arthritis manifested within the 
one-year period following separation from 
service.

5.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the VBA AMC should review 
the requested examination reports and 
required medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the VBA AMC 
should implement corrective procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims of entitlement to 
increased ratings for, respectively, 
vasomotor or allergic rhinitis and 
adenoid hypertrophy, chronic low-grade 
Achilles tendonitis, right foot, and 
chronic low-grade Achilles tendonitis, 
left foot and the claim of entitlement to 
service connection for residuals of a 
left leg fracture and degenerative 
arthritis of the knees, to include as 
secondary to chronic low-grade Achilles 
tendonitis.  The VBA AMC must consider 
the service connection claim under all 
theories of entitlement reasonably 
applicable thereto.  Schroeder.  In 
considering the claims for increased 
ratings, the VBA AMC must consider 
whether any should be referred for extra-
schedular evaluation.  38 C.F.R. 
§ 3.321(b)(1).  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claims of entitlement to 
service connection and increased evaluations, and may result 
in their denials.  38 C.F.R. § 3.655 (2003).


	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


